Our statutes authorized a surety on note to present the Issue of suretyship and have it tried and determined on *294the main cause, and by that means rendered the judgment tk)rein available to him against the principal in the event he pays it. But a failure of a surety to avail himself of that privilege in the main suit would not conclude him from alleging and showing that he was, in fact, but a surety in a suit brought by him against the principal for reimbursement for any sum paid upon the judgment in the main* cause. R. S., art. 3662; Burk v. Conger, 8 Tex., 66; Wiley v. Pierson, 23 Tex., 488; Freeman on Judgments, sec. 226; Wells’ Res Ad judicata, sec. 111. But the liability of the principal was determined in the main suit, and until that judgment is vacated or set aside his liability is conclusive. There is no reasonable error so far as W. A. Lock-hart is concerned. A married woman’s liability for debts contracted by her is limited to such debts as are contracted for necessaries furnished herself and children, and for expenses incurred by her for the benefit of her separate property. R. S., art. 2854; Magee v. White, 23 Tex., 181.
It was therefore error to render any judgment whatever against Mrs. Lockhart. The judgment is affirmed as to W. A. Lockhart and reversed and rendered in favor of Mrs. Lockhart.